In an action to recover damages for breach of contract, and for specific performance of a contract for the sale of real property, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated January 25, 2006, as denied those branches of her motion which were to strike the answer of the defendant Prime Design Realty, Inc., pursuant to CPLR 3216 and, in effect, for leave to renew that branch of her prior motion which was for summary judgment on the complaint which had been determined in an order dated October 8, 2004, and the defendant Prime Design Realty, Inc., cross-appeals, as limited by its brief, from stated portions of the same order.
*644Ordered that the cross appeal is dismissed as abandoned (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action on July 24, 2006 (see Matter of Aho, 39 NY2d 241, 248 [1976]), The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]; see Sau Ting Cheng v Prime Design Realty, Inc., 44 AD3d 644 [2007] [decided herewith]). Prudenti, PJ., Santucci, Fisher and Angiolillo, JJ., concur.